Title: From John Adams to William Thomas, 10 August 1822
From: Adams, John
To: Thomas, William



Dear Sir,
Montezillo August 10th. 1822

The grounds and principles on which the “3third article of the Treaty of 83. was contended for on our part and finally yielded on the part of the British” were these. First, that the Americans and the adventurers to America were the first discoverers and the first practisers of the fisheries. 2dly That New England and especially Massachusetts, had done more in defence of them, than all the rest of the British Empire. That the various projected expeditions to Canada, in which they were defeated by British negligence; the conquest of Louis-burg in ’45—the subsequent conquest of Nova Scotia, in which New England had expended more blood and treasure than all the rest of the British Empire, were principally effected with a special view to the security and protection of the fisheries. 3dly: That the Inhabitants of the United States had as clear a right to every branch of these Fisheries, and to cure fish on Land, as the inhabitants of Canada or Nova Scotia. That the Citizens of Boston, New York or Philadelphia, had as clear a right to those fisheries and to cure fish on land, as the inhabitants of London, Liverpool, Bristol, Glasgow or Dublin. 4thly. That Third Article was demanded as an ultimatum, and it was declared that no Treaty of peace should ever be made without that Article. And when the British Ministers found that peace could not be made without that Article, they consented; for Britain wanted peace if possible more than we did—5thly. We asked no favour we requested no grant and would accept none. We demanded it as a Right, and we demanded an explicit acknowledgement of that, as an indispensable condition of peace; and the Word Right was in the article as agreed to by the British Minister, but they afterwards requested that the word Liberty might be substituted instead of Right; they say it amounted to the same thing, for liberty was right and privilege was right, but the word right might be more unpleasing to the People of England than Liberty, and we did not think it necessary to contend for a word.—To detail the conferences and conversations which took place for six weeks on this subject, would require volumes if they could now be remembered. Mr Jay is the only person now living who was officially concerned in that negotiation, and I am not afraid to appeal to his Memory for the truth of these facts. Lord St Hellens then Mr Fitzherbert, though not officially concerned in the negotiation was instructed by the British Minister to assist at our conferences, and he was freely and candidly admitted by us. I dare appeal to his Lordship’s memory for the truth of these facts.—There is another excellent character still living, Mr Benjamin Vaughn of Kenneback, who was then a confidential friend of Lord Shelburn, and an intimate friend of the British Negotiators, and I dare appeal to his recollection of the representations made to him of the conferences concerning the Fisheries, by Mr Oswald, Mr Fitzherbert and Mr Whiteford.
6thly: We considered that treaty as a division of the Empire. Our Independence, our rights to territory and to the fisheries, as practised before the Revolution was no more a grant from Britain to us than the Treaty was a grant from us of Canada, Novascotia, England, Scotland and Ireland, to the Britains. The Treaty was nothing more than mutual acknowledgement of antecedent rights.
If there is any other question that you wish me to answer—I shall be happy to do it, so long as my strength may last—I had omitted what follows. 8thly We urged upon the British Ministers, that it was the interest of England herself, that we should hold fast forever all the rights contained in that article, because all the profits we made by those fisheries went regularly to great Britain in gold and Silver to purchase and pay for their Manufactures; that if it were in her power, which it was not, to exclude us from or abridge these Rights they would be the dupes of their weak policy.
9thly. That if we should consent to an exclusion the stipulation would not be regarded; our bold and hardy seamen would trespass: they must keep a standing naval force on the Coast to prevent them; our people would fight and complain, and this would be speedily and infallibly the source of an other war between the two Nations.—
I am, Sir, Your humble Servant
John Adams